ALD-118                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1059
                                       ___________

                           IN RE: CONCETTA JACKSON,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2-07-cr-00040-002)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 22, 2016

           Before: AMBRO, SHWARTZ and GREENBERG, Circuit Judges

                            (Opinion filed: January 28, 2016)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM

       Concetta Jackson has filed a petition for a writ of mandamus directing the District

Court to rule on a motion pending in her criminal case. We will deny the petition.

       Jackson is serving a federal sentence of 300 months in prison imposed for her

conviction, by guilty plea, of using a minor to produce visual depictions of sexually

explicit conduct. Jackson’s victims included her four children, and her criminal judgment


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
includes a provision prohibiting her from having any contact with them.

       As part of her plea agreement, Jackson waived the right to appeal or collaterally

challenge her sentence except in limited circumstances. She nevertheless filed a direct

appeal and a motion under 28 U.S.C. § 2255. We enforced the waiver in affirming on

direct appeal, and the District Court enforced the waiver in denying her § 2255 motion.

       Jackson later filed two motions to vacate the “no contact” provision of her

judgment. The District Court denied those motions, and we affirmed the District Court’s

conclusions “that Jackson waived any challenge to her sentence and that her challenge is

meritless.” United States v. Jackson, 549 F. App’x 117, 118 (3d Cir. 2014) (per curiam).

Jackson has filed with the District Court another motion seeking to vacate the “no

contact” provision, this time seeking to “correct” that purportedly illegal provision of her

sentence under Fed. R. Crim. P. 35(a). The District Court docketed that motion on

August 19, 2015, and it remains pending.

       Jackson now has filed a petition seeking a writ of mandamus directing the District

Court to rule on that motion. Mandamus is an extraordinary remedy that we may grant

only when, inter alia, the petitioner has a “clear and indisputable” right to relief and we

are satisfied that “the writ is appropriate under the circumstances.” In re Pressman-

Gutman Co., 459 F.3d 383, 399 (3d Cir. 2006) (quotation marks omitted). Mandamus

may be appropriate to compel a District Court to act when a delay in ruling is tantamount

to a denial of due process. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). The

delay in this case has not reached that level, however, and any concerns in that regard are
                                              2
further limited because the District Court already has denied the relief that Jackson

requests and we already have affirmed its ruling. Nevertheless, and without expressing

any opinion on the merits of Jackson’s new motion, we are confident that the District

Court will rule on it in due course. We will deny Jackson’s petition because mandamus

is not warranted under these circumstances.




                                              3